Title: To Thomas Jefferson from War Department, 31 December 1805
From: War Department
To: Jefferson, Thomas


                  
                     
                        Money expended on fortifications
                        North of Patomac
                        784,981.29
                        :5
                     
                     
                        
                        South of do.
                        
                           158,637.67
                        
                        :1
                     
                     
                        
                        
                        943,618.
                        
                     
                  
                  
                  
                     
                        of the above 784,981.29
                        117,434.14
                        was N. York
                     
                     
                        add expended by state of N.Y.
                        
                           222,810.04
                        
                        & credited by US
                     
                     
                        
                        340244.18
                        expended fortifying N.Y.
                     
                  
                  
                  Boston 186,195.11
                  
                  
                     
                        Portsmouth, N.H.
                        18,594.48
                        
                     
                     
                        Gloster, Mass.
                        4,538.66
                        
                     
                     
                        Marblehead
                        17,298.69
                        
                     
                     
                        Salem
                        5,223.08
                        
                     
                     
                        Portland
                        12,834.66
                        
                     
                     
                        Boston.
                        186,195.11
                        
                     
                     
                        Newport
                        117,935.04
                        
                     
                     
                        New London
                        19,318.93
                        
                     
                     
                        New York.
                        117,434.14
                        +
                     
                     
                        
                        222,810.04
                        
                     
                     
                        Ft. Mifflin
                        171,984.37
                        
                     
                     
                        Baltimore
                        110,358.48
                        
                     
                     
                        Annapolis
                        3,266.25
                        
                     
                     
                        Norfolk
                        36,863.28
                        
                     
                     
                        Alexandria
                        4,936.36
                        
                     
                     
                        Ocracock
                        33,554.74
                        
                     
                     
                        Beacon isld.
                        1,816.49
                        
                     
                     
                        Charleston
                        56,651.09
                        
                     
                     
                        George town
                        822.54
                        
                     
                     
                        Savanna
                        8,112.26
                        
                     
                     
                        St. Mary’s
                        
                           15,880.91
                        
                        
                     
                     
                        
                        943,619.56
                        
                     
                     
                        
                        
                           222,810.04
                        
                        
                     
                     
                        
                        1,166,429.60
                        
                     
                  
                  
                  the above are expenditures between Mar. 20. 1794 and Dec. 31. 1805.
               